Ray, J.
This cause originated in the St. Louis circuit court, where there was a dismissal as to defendant Minshall, and a judgment for plaintiff against the other defendants, from which defendants Conlogue and MeKeen appealed to the St. Louis court of appeals, where the judgment of the circuit court was affirmed, from which Conlogue and McKeen have appealed to this court. The case is reported in 7 Mo. App. 220, et seq.., where the o}finion of the court of appeals is published in full, to which a reference is here had. After a careful examination of that opinion, the briefs of counsel and citation of authorities, we are satisfied that the St. Louis court of appeals made the proper disposition of the case, and for the right reasons. We have also duly considered the able and elaborate briefs of counsel in this court, but find no sufficient reason to depart from the conclusions reached by the court of appeals or to add anything to the views there so well expressed.
For these reasons the judgment of the St. Louis court •of appeals is affirmed.
All concur.